DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communicator; a control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0376737 A1) in view of Lorello et al (US 2007/0086579 A1).
Regarding claim 1, Goldman et al disclose a smartphone (Goldman; Para [0008]; smartphone 1) comprising: a communicator (Goldman; Para [0008]) configured to transmit sound data to a predetermined destination out of a first terminal device configured to be worn in a user's earhole and an onboard device that is mounted in a vehicle (Goldman; Para [0039] smartphone 1 headset 2 interpreted as first terminal; speakerphone 3 interpreted as onboard device), a control unit configured to: 
select the terminal device as the destination of the sound data when an onboard-device control unit of the onboard device does not detect that a predetermined condition (Goldman; Fig 3; Para [0039]; select headset when user is out of the vehicle); 
and select one of the terminal device and the onboard device as the destination of the sound data when the smartphone detects that the onboard device has authenticated the user (Goldman; Fig 2; Para [0004]; select speakerphone when user is inside the vehicle); but do not expressly disclose including a condition that the user has been authenticated has been satisfied. However, in the same field of endeavor, Lorello et al disclose a smartphone for audio signals output destination including a condition that the user has been authenticated has been satisfied (Lorello et al; Para [0035][0039][0044]; driver recognition). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the condition taught by Lorello as destination selection condition in the smartphone taught by Goldman. The motivation to do so would have been to improve the driver experience of the audio output system.

Regarding claim 2, Goldman in view of Lorello et al disclose the smartphone according to claim 1, wherein the predetermined condition further includes a condition that the terminal device is in a vehicle (Goldman; Fig 2; Para [0041]). 

Regarding claim 15, Goldman disclose a method of controlling a smartphone (Goldman; Para [0008]; smartphone 1) comprising: controlling a communicator of the smartphone to transmit sound data to a predetermined destination out of a terminal device configured to be worn in a user's earhole and an onboard device that is mounted in a vehicle (Goldman; Para [0039] smartphone 1 headset 2 interpreted as first terminal; speakerphone 3 interpreted as onboard device; smartphone transfer audio to headset and speakerphone); and controlling a control unit of the smartphone to: select the terminal device as the destination of the sound data when an onboard-device control unit of the onboard device does not detect that a predetermined condition (Goldman; Fig 3; Para [0039]; select headset when user is out of the vehicle); and select one of the terminal device and the onboard device as the destination of the sound data when the smartphone detects that the onboard device has authenticated the user (Goldman; Fig 2; Para [0004]; select speakerphone when user is inside the vehicle); but do not expressly disclose including a condition that the user has been authenticated has been satisfied. However, in the same field of endeavor, Lorello et al disclose a smartphone for audio signals output destination including a condition that the user has been authenticated has been satisfied (Lorello et al; Para [0035][0039][0044]; driver recognition). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the condition taught by Lorello as destination selection condition in the smartphone taught by Goldman. The motivation to do so would have been to improve the driver experience of the audio output system.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0376737 A1) in view of Lorello et al (US 2007/0086579 A1) and further in view of Detter et al (US 2014/0281470 A1).
Regarding claim 3, Goldman in view of Lorello et al disclose the smartphone according to claim 1, but do not expressly disclose wherein the destination of the sound data is determined in advance in correlation with at least the user. However, in the same field of endeavor, Detter et al disclose a smartphone wherein the destination of the sound data is determined in advance in correlation with at least the user (Detter et al; Para [0030]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the destination selection taught by Detter as destination selection in the smartphone taught by Goldman. The motivation to do so would have been to reduce the complexity of the selection of the sound data routing.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0376737 A1) in view of Lorello et al (US 2007/0086579 A1) and further in view of Solek et al (US 2010/0034393 A1).
Regarding claim 4, Goldman in view of Lorello et al disclose the smartphone according to claim 1, but do not expressly disclose wherein the destination of the sound data is determined in advance in correlation with at least a type indicating a classification of the sound data. However, in the same field of endeavor, Solek et al disclose a smartphone wherein the destination of the sound data is determined in advance in correlation with at least a type indicating a classification of the sound data (Solek et al; Para [0088]; play phone call signals with earphone and music data with speakerphone). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the destination selection taught by Solek as destination selection in the smartphone taught by Goldman. The motivation to do so would have been to improve the protection of earphone speakers against loud music sound

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0376737 A1) in view of Lorello et al (US 2007/0086579 A1) and further in view of Kim (US 2016/0119782 A1).
Regarding claim 5, Goldman in view of Lorello et al and further in view of Solek disclose the smartphone according to claim 4, but do not expressly disclose wherein the predetermined condition which is used for the smartphone to select a destination of a predetermined type of sound data out of the sound data further includes a condition that there is no occupant other than the user in a vehicle. However, in the same field of endeavor, Kim discloses a smartphone wherein the predetermined condition which is used for the smartphone to select a destination of a predetermined type of sound data out of the sound data further includes a condition that there is no occupant other than the user in a vehicle (Kim; Fig 13; Para [0248]-[0249]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the destination selection taught by Kim as destination selection in the smartphone taught by Goldman. The motivation to do so would have been to reduce the cost of the selection of the sound data routing.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0376737 A1) in view of Lorello et al (US 2007/0086579 A1)and further in view of Pichardo et al (US 2008/0146206 A1).
Regarding claim 7, Goldman in view of Lorello et al disclose the smartphone according to claim 1, but do not expressly disclose wherein the smartphone is configured to select the destination of the sound data based on information acquired from a server. However, in the same field of endeavor, Pichardo et al disclose a smartphone wherein the smartphone is configured to select the destination of the sound data based on information acquired from a server (Pichardo et al; Para [0028]-[0029]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the destination selection taught by Pichardo as destination selection in the smartphone taught by Goldman. The motivation to do so would have been to reduce the cost of the selection of the sound data routing.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0376737 A1) in view of Lorello et al (US 2007/0086579 A1) and further in view of Ueki (US 2020/0101940 A1).
Regarding claim 13, Goldman in view of Lorello et al disclose the smartphone according to claim 1, but do not expressly disclose wherein the smartphone detects that the onboard device has authenticated the user by receiving a notification that the onboard device has accomplished authenticating of the user, from the onboard device. However, in the same field of endeavor, Ueki discloses a smartphone wherein the smartphone detects that the onboard device has authenticated the user by receiving a notification that the onboard device has accomplished authenticating of the user, from the onboard device (Ueki; Para [0076]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the authentication taught by Ueki as authentication in the smartphone taught by Goldman. The motivation to do so would have been to improve the power consumption of the authentication system.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0376737 A1) in view of Lorello et al (US 2007/0086579 A1) and further in view of Lesso et al (US 2019/0012444 A1).
Regarding claim 14, Goldman in view of Lorello et al disclose the smartphone according to claim 1, but do not expressly disclose wherein the smartphone detects that the onboard device has authenticated the user by receiving a notification that the onboard device has accomplished authenticating of the user, from the terminal device. However, in the same field of endeavor, Lesso et al disclose a smartphone wherein the smartphone detects that the onboard device has authenticated the user by receiving a notification that the onboard device has accomplished authenticating of the user, from the terminal device (Lesso et al; Para [0004]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the authentication taught by Ueki as authentication in the smartphone taught by Goldman. The motivation to do so would have been to improve the customization of the audio playback system.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0376737 A1) in view of Lorello et al (US 2007/0086579 A1) and further in view of Cavallaro et al (US 2015/0281985 A1).
Regarding claim 16, Goldman discloses a smartphone (Goldman; Para [0008]) to execute steps of: controlling a communicator of the smartphone to transmit sound data to a predetermined destination out of a terminal device configured to be worn in a user's earhole and an onboard device that is mounted in a vehicle (Goldman; Para [0039] smartphone 1 headset 2 interpreted as first terminal; speakerphone 3 interpreted as onboard device); and controlling a control unit of the smartphone to: select the terminal device as the destination of the sound data when an onboard-device control unit of the onboard device does not detect that a predetermined condition (Goldman; Fig 3; Para [0039]; select headset when user is out of the vehicle); and select one of the terminal device and the onboard device as the destination of the sound data when the smartphone detects that the onboard device has authenticated the user (Goldman; Fig 2; Para [0004]; select speakerphone when user is inside the vehicle); but do not expressly disclose a non-transitory computer readable storage medium storing a program that, when executed, causes; including a condition that the user has been authenticated has been satisfied. However, in the same field of endeavor, Lorello et al disclose a smartphone for audio signals output destination including a condition that the user has been authenticated has been satisfied (Lorello et al; Para [0035][0039][0044]; driver recognition). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the condition taught by Lorello as destination selection condition in the smartphone taught by Goldman. The motivation to do so would have been to improve the driver experience of the audio output system. Moreover, in the same field of endeavor, Cavallaro et al disclose a non-transitory computer readable storage medium storing a program that, when executed, causes (Cavallaro et al; Para [0022]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the storage medium taught by Cavallaro to use with a processor to execute the functions in the smartphone taught by Goldman. The motivation to do so would have been to provide a plurality of options to the user.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651